DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed August 31, 2021, applicant submitted an amendment filed on November 19, 2021, in which the applicant amended and requested reconsideration.
	
Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovesdi et al. (PGPUB 2003/0155413), hereinafter referenced as .

Regarding claims 1 and 18-20, Kovesdi discloses a processing apparatus, method, medium and device, hereinafter referenced as an apparatus comprising: 
a manipulation apparatus for a user to manipulate the information processing device (p. 0037); 
a processor (p. 0037); and 
a memory comprising instructions readable by the processor, and the instructions, when being read by the processor, causing the information processing device to execute the processing (p. 0037) and a processing circuitry configured to: 
select, from a sound, sound elements which are related to scene features during making of the sound (audio bound to an object; p. 0036, 0068); 
establish a correspondence relationship comprising a first correspondence relationship between the scene features and the sound elements and between the respective sound elements, and store the scene features and the sound elements as well as the correspondence relationship in association in a correspondence relationship library (digital information library; p. 0051, 0068); and 
generate, based on a reproduction scene feature and the correspondence relationship library, a sound to be reproduced (p. 0051).  It is noted that Kovesdi is in the same field of endeavor of video gaming (p. 0057), but does not specifically teach control actions of the video game based on user inputs are prestored information.  

Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to enable perception of distances and direction.
Regarding claim 2, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the correspondence relationship further comprises a second correspondence relationship between the sound and the scene features as well as the sound elements; and 
the processing circuitry is configured to: 
store the sound in association with the scene features and the sound elements as well as the second correspondence relationship in the correspondence relationship library (p. 0051, 0073); and
search the correspondence relationship library for a sound or sound elements related to the reproduction scene feature according to the correspondence relationship, and generate the sound to be reproduced using the found sound or sound elements (association; p. 0068, 0073). 
Regarding claim 3, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the processing circuitry is configured to: 

Regarding claim 4, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus configured to: 
add the found sound in a form of text or audio into a sound information library of an original speaker (p. 0086), and 
generate the sound to be reproduced based on the sound information library, to render the sound to be reproduced according to a pronunciation sound ray of the original speaker; or 
generate the sound to be reproduced using the found sound in a form of text or audio, to render the sound to be reproduced according to a pronunciation sound ray of a speaker uttering the found sound (p. 0086).  Furthermore, Thagadur Shivappa discloses an apparatus wherein the sound is voice of a speaker of a player of the video game (user input via voice; p. 0034-0036).
Regarding claim 5, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the processing circuitry is configured to: 

Regarding claim 6, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the sound is a voice of a speaker, and the processing circuitry is configured to: 
add the found sound elements in a form of text or audio into a sound information library of an original speaker, and generate the sound to be reproduced based on the sound information library, to render the sound to be reproduced according to a pronunciation sound ray of the original speaker; or 
generate the sound to be reproduced using the found sound elements, to render the sound to be reproduced according to a pronunciation sound ray of a speaker uttering the found sound elements (p. 0086). 
	Regarding claim 11, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the processing circuitry is configured to specify a correspondence between the sound elements and the scene features and between respective sound elements according to a predetermined rule, and update the predetermined rule in response to updating of the correspondence between the sound elements and the scene features, and the correspondence between the respective sound elements (p. 0068). 
claim 12, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the sound elements comprise information for describing the scene features and/or information for expressing an emotion, the information for expressing the emotion comprising a tone of a sound and/or a rhythm of a sound (information; p. 0070, 0090). 
Regarding claim 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Thagadur Shivappa discloses an apparatus wherein the sound comprises at least one of applause, acclaim, cheer, and music (music; p. 0166, 0178). 
Regarding claim 14, it is interpreted and rejected for reasons as set forth above.  In addition, Kovesdi discloses an apparatus wherein the processing circuitry is configured to add the found sound or sound elements in a form of a sound barrage to the sound, to generate the sound to be reproduced, and the processing circuitry is configured to delete, from the correspondence relationship library, sound elements and scene features that are not used to generate the sound to be reproduced for a long time period (delete/modify; p. 0048-0049). 
Regarding claim 15, Kovesdi discloses an apparatus wherein the processing circuitry is configured to generate the sound in a scenario containing the reproduction scene feature, and the processing circuitry is configured to communicate with an external device or a network platform in a wireless or wired manner to transfer information associated with the generated sound to the external device or the network platform. (p. 0042).
claim 17, Kovesdi discloses an apparatus wherein the sound or the sound elements are found dynamically and intelligently from the correspondence relationship library (p. 0051, 0068). 

Claims 7-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovesdi in view of Thagadur Shivappa and in further view of Lyren et al. (PGPUB 2017/0359666), hereinafter referenced as Lyren.

Regarding claim 7, it is interpreted and rejected for reasons as set forth above in which the video gaming environment is set, however, Kovesdi in view of Thagadur Shivappa does not specifically teach wherein the processing circuitry is configured to collect a sound of each speaker via sound acquisition devices which are respectively arranged corresponding to each speaker, and to distinguish collected sounds of different speakers according to IDs of the sound acquisition devices. 
Lyren discloses an apparatus wherein the processing circuitry is configured to collect a sound of each speaker via sound acquisition devices which are respectively arranged corresponding to each speaker, and to distinguish collected sounds of different speakers according to IDs of the sound acquisition devices (identifying speakers; p. 0050, 0098), to have additional knowledge regarding content of audio.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the apparatus as described above, to assist with classifying and designating data.
Regarding claim 8, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lyren discloses an apparatus wherein the processing circuitry is 
Regarding claim 9, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lyren discloses an apparatus wherein the processing circuitry is configured to collect a sound of each speaker via sound acquisition devices, and to distinguish the sounds of different speakers by performing a sound ray analysis on the collected sound (localization; p. 0025-0028, 0034-0040, 0055). 
Regarding claim 10, it is interpreted and rejected for similar reasons as set forth above.  In addition, Lyren discloses an apparatus wherein the correspondence relationship further comprises a third correspondence relationship between ID information of the speaker uttering the sound and the scene features as well as the sound elements, and the processing circuitry is configured to store the ID information of the speaker in association with the scene features and the sound elements as well as the third correspondence relationship in the correspondence relationship library (localization; p. 0025-0028, 0034-0040, 0055). 
Regarding claim 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Thagadur Shivappa discloses an apparatus wherein the location information is used for performing 3D audio rendering (3D; p. 0028-0034, 0048).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657